Order entered April 4, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01166-CR

                        TRACIE LONEASE RANSOM Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. F08-61582-I

                                        ORDER
      Appellant Tracie Lonease Ransom’s March 13, 2013 motion to extend time for filing a

motion for rehearing is GRANTED, and the motion for rehearing received by this Court on

March 26, 2013 is ORDERED filed as of that date.




                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE